*791oniNiosr.
The respondent employer, upon the discovery of the body of Harry B>. Colton, became suspicious of the cause of death, and made a real effort to find the cause. The discovery of the hand and finger prints on the dusty conduits was the reason for the test of the conduit. The conduit was defective as it allowed electricity, presumably to the extent of one hundred and ten volts, to escape. My inquiry into this question convinces me that this leakage is sufficient to cause death under certain conditions, and I am impressed with the fact that these conditions, one of which constitutes a good *792grounding of the current, were here present. One could hardly arrange a better grounding than an iron pump connected by piping to the general water system of the plant. It must be borne in mind that an intensity of shock which might stun one person might be fatal to another. The duration of the exposure is also an important element. Experts, versed in such matters, are aware that an exposure of a fraction of a .minute will result far more disastrously than one of a much higher voltage in which the contact be only an instantaneous one..
Strenuous objection was made by counsel for the defense to all testimony relative to the disturbed dust on the conduit pipe, but the testimony of employes at the plant is convincing that this spot was one practically never visited by anyone unless obliged to go there. Proof that the marks of disturbed dust were made by Mr. Colton may be impossible, but this fact is patent. The electrician’s testimony indicated that deterioration of the insulation on the wire in the conduit resulted in the short circuit he found. The short circuiting condition resulted gradually and must have been present for some little time. The disturbing of the dust was recent, and if not done by Mr. Colton, then someone else must have had an experience with this conduit, and it is but reasonable to conclude that the matter would have been reported. The absence of any knowledge of this condition is too significant to be disregarded.
Taking the whole picture under observation, comprising a pump well or basement, a tunnel leading therefrom with entrance approximately four feet above the floor, a pump with a convenient stepping place about two feet high, an iron conduit, shoulder high, available as a hand hold, a short-circuited current in this conduit, a lifeless body on the floor of the pit with unnatural markings across the palm, reviewing this picture in detail I am unable to escape the conclusion that it is entirely reasonable to -infer that the deceased came to his death as the result of an electric shock, arising out of and in the course of his occupation. Such an assumption is not only reasonable but seems almost imperative.
*793OEDEE.
It is ordered and directed that the defendant, Warren Manufacturing Company, a corporation, do pay to the petitioner, Lizzie W. Colton, the sum of $17 a week for a period of three hundred weeks from Jnly 27th, 1925; that an additional sum of $150 be paid by the defendant, Warren Manufacturing Company, to complainant, this being the sum provided by statute for the funeral expenses incurred by the petitioner in the burial of the said Harry B. Colton; and said Warren Manufacturing Company shall also pay to William E. Cooper, as counsel for said Lizzie W. Colton, the sum of $200 as counsel fee, and the further sum of $19.15 for subpoenas and witness fees.
W. E. Stubbs, Deputy Commissioner.